 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    John Richard Tacquard,                            No. CV-18-02711-PHX-DJH (MHB)
10                  Petitioner,                         ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          This matter is before the Court on Petitioner’s Motion for Release on Personal
16   Recognizance pending a ruling on his Habeas Corpus Petition. (Doc. 15). Magistrate
17   Judge Bridget S. Bade issued a Report and Recommendation (“R&R”) that the Motion be
18   denied, finding that Petitioner had not established that any special circumstances exist to
19   warrant his release. (Doc. 18). Petitioner timely filed an objection. (Doc. 19). Judge Bade
20   has explained the background and status of this habeas case in the R&R and the Court need
21   not repeat that information here.
22   I.     Standard of Review
23          The district judge “shall make a de novo determination of those portions of the
24   report or specified proposed findings or recommendations to which objection is made.” 28
25   U.S.C. § 636(b)(1)(C); see also Fed.R.Civ.P. 72(b)(3) (“The district judge must determine
26   de novo any part of the magistrate judge’s disposition that has been properly objected to.”);
27   U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121. The judge “may accept, reject, or modify, in
28   whole or in part, the findings or recommendations made by the magistrate judge.” 28
 1   U.S.C. § 636(b)(1)(C); Fed.R.Civ.P. 72(b)(3).
 2   II.    Applicable Law
 3          Petitioner did not object to any of the legal authority relied on in the R&R. The
 4   R&R noted that the Ninth Circuit has not resolved whether the district court may grant
 5   release pending resolution of a habeas corpus petition. See In re Roe, 257 F.3d 1077, 1080
 6   (9th Cir. 2001) (noting divergence among circuits and declining to resolve whether release
 7   may be granted pending a decision by the district court on a habeas petition). Therefore,
 8   for purposes of deciding Petitioner’s Motion, Judge Bade operated under the assumption
 9   that the Court has authority to release Petitioner on bail. See United States v. Mett, 41 F.3d
10   1281, 1282 (9th Cir. 1994) (federal sentence); Marino v. Vasquez, 812 F.2d 499, 507 (9th
11   Cir. 1987) (state court sentence).
12          In these matters, bail is reserved for “‘extraordinary cases involving special
13   circumstances or a high probability of success.’” Mett, 41 F.3d at 1282 (quoting Land v.
14   Deeds, 878 F.2d 318 (9th Cir. 1989)).         “Special circumstances” include “a serious
15   deterioration of health while incarcerated, and unusual delay in the appeal process.”
16   Salerno v. United States, 878 F.2d 317 (9th Cir. 1987). Special circumstances also include
17   situations in which “the sentence was so short that if bail were denied and the habeas
18   petition were eventually granted, the defendant would already have served the sentence.”
19   Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992).
20   III.   Analysis
21          In his objection, Petitioner takes issue with the R&R’s conclusion that he has not
22   shown “a serious deterioration of health while incarcerated,” arguing that prison is a
23   “highly violate environment” which puts him at risk of physical harm in the event of a
24   prison riot. (Doc. 19 at 2). Petitioner does not argue that he has any severe medical
25   conditions or that his health has seriously deteriorated since he became incarcerated. See
26   Salerno v. United States, 878 F.2d 317 (9th Cir. 1987). The Court finds that Petitioner’s
27   risk of injury in prison is not a “special circumstance” envisioned by Salerno. Moreover,
28   Petitioner does not argue that his sentence is so short that he will serve out his sentence


                                                 -2-
 1   prior to a decision being made on his Habeas Petition.
 2         For the foregoing reasons, and after conducting its own de novo review, the Court
 3   concludes that Petitioner has not demonstrated “special circumstances” that warrant his
 4   release at this time. Therefore, the R&R will be adopted, and his Motion denied.
 5         Accordingly,
 6         IT IS HEREBY ORDERED that Magistrate Judge Bade’s R&R (Doc. 18) is
 7   accepted and adopted. Petitioner’s Motion (Doc. 15) is denied.
 8         Dated this 10th day of July, 2019.
 9
10
11                                               Honorable Diane J. Humetewa
12                                               United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
